                 Case 8:19-bk-04467-CED                 Doc 81           Filed 01/13/20   Page 1 of 2
[Dodefmao] [District Order Deficient Motion, Application or Objection]




                                            ORDERED.
Dated: January 13, 2020




                                    UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                             TAMPA DIVISION
                                            www.flmb.uscourts.gov



In re:                                                                          Case No.
                                                                                8:19−bk−04467−CED
                                                                                Chapter 11
Rustic Steel Creations, Inc.



________Debtor*________/



           ORDER ABATING DEBTORS OMNIBUS OBJECTION TO SCHEDULED CLAIMS

   THIS CASE came on for consideration, without hearing, of the Omnibus Objection to Scheduled Claims of
Bertetto, Christopher; Blue Grace Logistics; Caldwell, Steven; Candy Coated Customs; Colonial Life
Insurance; FDOT Turnpike Enterprise; Foremost Insurance Group; GG Markers; Godines, Nashely; IRS; Jassa
Ventures; Lease Finance Group, LLC; Mancini, Michelle; Mead Industrial Coatings; Mejia, Jorge; Morris,
Brian; Notice to Owner; Paycor; Phillips, Jessica; Prime Rate Finance Corp.; Propane Ninja; Railroad &
Industrial Credit Union; Sherwin− Williams Co. ; Spectrum Business; Stewart Stainless Supply, Inc.; Sunpass;
Swann Transportation Services; Tampa Steel Supply; Tampa Well Drilling, Inc.; Truly Nolen; Universal
Canvas Hyde Park Awning; Velez, Ethan; Verizon; Walker, Scott; Yoursip Telecom by movant's/filer's name ,
Doc. # . After review, the Court determines that the objection , is deficient as follows:

         Service upon the non−individual respondent to the attention of an officer, a managing or
         general agent, or to any other agent authorized by appointment or by law to receive service of
         process is not indicated. Fed. R. Bankr. P. 7004(b)(3).

         Service upon the insured depository institution by certified mail addressed to the attention of
         an officer of the institution is not indicated. Fed R. Bankr. P. 7004(h).

         The language used in the negative notice legend does not substantially conform to the
         approved negative notice legend language or includes an incorrect or incomplete address,
         including suite number, for the Court. Local Rule 2002−4.



   Accordingly it is

   ORDERED:
                Case 8:19-bk-04467-CED             Doc 81       Filed 01/13/20       Page 2 of 2
   Consideration of the objection is abated until the deficiency is corrected.



The Clerk's Office is directed to serve a copy of this order on interested parties.
*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
